--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
[uwb_logo.jpg]

 
 


October 26, 2010
 
Mr. Jeffrey A. Desich
 
President
Equity Trust Company
Equity Administrative Services, Inc. Sterling Administrative Services, LLC 225
Burns Road
Elyria, OH 44035


 
Re:
Amended and Restated Subaccounting Agreement dated June 27, 2009, as amended,
between United Western Bank, Equity Trust Company, Equity Administrative
Services, Inc. and Sterling Administrative Services, LLC (the “Subaccounting
Agreement”)

 
Dear Mr. Desich:
 
United Western Bank (the “Bank”), Equity Trust Company (“ETC”), Equity
Administrative Services, Inc. (“EAS”) and Sterling Administrative Services, LLC
(“SAS” and, collectively with EAS, the “Companies”) are parties to the above
referenced Subaccounting Agreement, whereby, among other things, ETC and the
Companies maintain Bank Accounts at Bank for the benefit of Custodial Account
Holders and the Companies act as agent for Bank to provide Custodial Account
Holder record keeping and certain other services with respect to the account
activity by Custodial Accounts and balances maintained in the Bank Accounts by
the individual Custodial Accounts.
 
Bank’s parent company, United Western Bancorp, Inc. (“UWBK”) is currently in
negotiations to enter into a binding agreement (the “Capital Investment
Agreement”) with various investors pursuant to which such investors will
purchase equity capital of UWBK, for an aggregate purchase price in excess of
$200 million.  As a condition to entering into the Capital Investment Agreement,
the investors have requested that ETC and the Companies enter into this letter
agreement.
 
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:
 
Notwithstanding anything to the contrary in the Subaccounting Agreement, and
subject to the terms and conditions of this letter agreement, during the
Restricted Period (defined below), ETC and the Companies agree not to exercise
their right to terminate the Subaccounting Agreement in
 
 
 
 

--------------------------------------------------------------------------------

 
 
accordance with the last sentence of Section 11 of the Subaccounting Agreement
in the event Bank were to file with the Office of Thrift Supervision any thrift
financial report, or replacement or successor report if not a thrift financial
report, which reports reflects that the Bank is “undercapitalized”, as defined
in 12 C.F.R. § 565.4(b)(3).  For the avoidance of doubt, ETC and the Companies
are not waiving any right, during the Restricted Period or otherwise, to
terminate the Subaccounting Agreement in the event Bank were to file a report
reflecting that Bank is “significantly undercapitalized” or “critically
undercapitalized”, as defined in 12 C.F.R. § 565.4(b)(4) and (5),
respectively.   “Restricted Period” means the period beginning as of the date
the Capital Investment Agreement is entered into and ending on the earlier of
(a) the date the Capital Investment Agreement is terminated, (b) the date the
transactions contemplated by the Capital Investment Agreement are consummated
(the “Capital Transaction Closing”), and (c) December 31, 2010.  Bank shall
notify ETC if and when the Capital Investment Agreement is entered into or is
terminated or the Capital Transaction Closing occurs, in each case within 48
hours after the event occurs.
 
The covenants and agreements set forth in this letter agreement shall be null
and void and of no further effect if the Capital Investment Agreement is not
entered into on or before November 15, 2010.  The parties agree that all other
terms and conditions of the Subaccounting Agreement shall remain in full force
and effect and the parties reaffirm the same. This letter agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties and
their respective successors, assigns (including any direct or indirect successor
by merger or consolidation) and administrators.
 
 
Capitalized terms not otherwise defined herein shall have the meaning ascribed
to them in the Subaccounting Agreement.
 
The duly authorized parties designated below hereby signify their agreement with
the terms and conditions contained herein through execution of this letter
agreement by signing as indicated below.

 

 
Sincerely,
     
UNITED WESTERN BANK
         
By:       /s/ James R. Peoples
 
Name:  James R. Peoples
 
Title:    Chairman of the Board and Chief Executive Officer


 
 

--------------------------------------------------------------------------------

 


 
EQUITY ADMINISTRATIVE SERVICES INC.
         
By:       /s/ Michael Dea
 
Name:  Michael Dea
 
Title:    CFO
     
STERLING ADMINISTRATIVE SERVICES INC.
         
By:       /s/ Michael Dea
 
Name:  Michael Dea
 
Title:    CFO
     
EQUITY TRUST COMPANY
         
By:       /s/ Michael Dea
 
Name:  Michael Dea
 
Title:    CFO

 
 
 